Opinion by
Judge Crumlish, Jr.,
In Taylor v. Pennsylvania Board of Probation and Parole, 40 Pa. Commonwealth Ct. 454, 397 A.2d 849 (1979), we tentatively denied the motions for summary judgment of Wesley Lamont Taylor and the Board and *650directed the Board to file a supplemental affidavit. After receipt of the affidavit, there being no existing material issue of fact, we grant the Board’s motion.
The only pertinent issue is whether the final revocation hearing was held within 120 days of receipt of official verification of Taylor’s guilty verdict pursuant to Board regulations at 37 Pa. Code §71.4(2). The Board affidavit indicates that on November 30, 1977, an agent of the Board ascertained that Taylor was placed on probation for the charge of retail theft on November 15, 1977. A report was received in the Board central office on December 7, 1977. The revocation hearing occurred March 23, 1978. Taylor’s response failed to deny the factual averments.
The above cited Board regulation is here controlling and the facts indicate that the final revocation hearing was held within the allotted time period.
Accordingly, we
Order
And Now, this 3rd day of July, 1979, the cross motion for summary judgment filed by Wesley Lamont Taylor is denied and that of the Pennsylvania Board of Probation and Parole is granted.